650 S.E.2d 812 (2007)
ROBBINS
v.
PERRITT.
No. 399P07.
Supreme Court of North Carolina.
August 23, 2007.
Robert Montgomery, Special Deputy Attorney General, for Perritt.
The following order has been entered on the motion filed on the 8th day of August 2007 by Plaintiff for an order directing Mr. Brad A. Perritt, Manager of Red Unit, Scotland Correctional Institution, to assist the petitioner in the preparation and presentation of his criminal cases to the courts:
"Motion Denied by order of the Court in conference this the 23rd day of August 2007."